 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY JONES,                                     No. 2:18-CV-3110-TLN-DMC
12                        Plaintiff,
13              v.                                      FINDINGS AND RECOMMENDATIONS
14    UNITED STATES OF AMERICA,
15                        Defendant.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is defendant’s unopposed motion to dismiss (ECF No. 7).1

19

20                             I. STANDARD FOR MOTION TO DISMISS

21                   In considering a motion to dismiss, the court must accept all allegations of material

22   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

23   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

24   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

25          1
                     Plaintiff did not file a timely opposition to defendant’s motion. As a result, the
     matter was removed from the court’s hearing calendar and submitted pursuant to Eastern District
26   of California Local Rule 230(c). Thereafter, plaintiff filed a document captioned “Notice of
     Motion and Motion for Judgement.” ECF No. 12. This filing is defective as a motion because it
27   failed to provide adequate notice. See E. Dist. Cal. Local Rule 230(b). Further, the motion seeks
     a remand to state court which is inappropriate because the time to seek remand has passed. See
28   28 U.S.C. § 1447(c).
                                                         1
 1   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

 2   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

 3   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

 4   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

 5   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

 6   Kerner, 404 U.S. 519, 520 (1972).

 7                   Rule 8(a)(2) requires only “a short and plain statement of the claim showing that

 8   the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . . claim is

 9   and the grounds upon which it rests.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007)

10   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order to survive dismissal for

11   failure to state a claim under Rule 12(b)(6), a complaint must contain more than “a formulaic

12   recitation of the elements of a cause of action;” it must contain factual allegations sufficient “to

13   raise a right to relief above the speculative level.” Id. at 555-56. The complaint must contain

14   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. “A claim has

15   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

16   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at

17   1949. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

18   than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.

19   at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

20   it ‘stops short of the line between possibility and plausibility for entitlement to relief.” Id.
21   (quoting Twombly, 550 U.S. at 557).

22                   In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

23   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

24   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

25   documents whose contents are alleged in or attached to the complaint and whose authenticity no

26   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,
27   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

28   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials
                                                          2
 1   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

 2   1994).

 3                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

 4   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

 5   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

 6

 7                                            II. DISCUSSION

 8                  Plaintiff claims Officers Root and Sawtell, who are federal law enforcement

 9   officers, violated his Fourth Amendment rights during the course of plaintiff’s arrest on April 5,

10   2017. See ECF No. 1. According to plaintiff, he submitted an administrative tort claim to the

11   Bureau of Land Management (BLM), which was denied on November 30, 2017. See id. at 25. A

12   copy of the denial letter, dated November 30, 2017, is attached to the complaint. See id. This

13   action was filed in Shasta County Superior Court on October 29, 2018, and later removed to this

14   court.

15                  Defendant argues plaintiff’s action is barred because it is untimely. Under the

16   Federal Tort Claims Act (FTCA), claims against the United States are perfected only when a

17   timely administrative claim is presented to the relevant agency and a timely court action is filed

18   following denial of the administrative claim. See 28 U.S.C. § 2401(b). To be timely, an action

19   must be filed within six months of the denial of the administrative claims. See id. If it appears

20   on the face of the complaint that the action is untimely, it must be dismissed. See Jablon v. Dean
21   Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980).

22                  In this case, it is clear on the face of plaintiff’s complaint that his action is

23   untimely because it was not filed within six months of the denial of plaintiff’s administrative

24   claim to the BLM. As set forth in the complaint, plaintiff’s administrative claim was denied on

25   November 30, 2017. Plaintiff’s action was not filed until October 29, 2018, five months after

26   expiration of the six-month limitation period. As such, it is untimely and must be dismissed.
27   ///

28   ///
                                                         3
 1                  Because the untimeliness of plaintiff’s action appears on the face of the complaint,

 2   any analysis of defendant’s remaining arguments – that the complaint fails to state a claim and

 3   that Officers Root and Sawtell are entitled to qualitied immunity – would constitute dicta as well

 4   as an improper advisory opinion. The court, therefore, declines to address defendant’s other

 5   contentions.

 6

 7                                          III. CONCLUSION

 8                  Based on the foregoing, the undersigned recommends that defendant’s unopposed

 9   motion to dismiss (ECF No. 7) be granted and plaintiff’s “Notice of Motion and Motion for

10   Judgement” (ECF No. 12) be denied.

11                  These findings and recommendations are submitted to the United States District

12   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

13   after being served with these findings and recommendations, any party may file written objections

14   with the court. Responses to objections shall be filed within 14 days after service of objections.

15   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

16   Ylst, 951 F.2d 1153 (9th Cir. 1991).

17

18

19   Dated: June 20, 2019
                                                           ____________________________________
20                                                         DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       4
